     Case 3:20-cv-02190-DMS-DEB Document 6 Filed 12/04/20 PageID.68 Page 1 of 3




   Raymond M. DiGuiseppe
 1
   The DiGuiseppe Law Firm, P.C.
 2 4320 Southport-Supply Road, Suite 300
 3 Southport, NC 28461
   Tel.: 910-713-8804
 4 Email: law.rmd@gmail.com
 5
   Michael P. Sousa
 6 Law Offices of Michael P. Sousa, APC
 7 3232 Governor Dr., Suite A
   San Diego, CA 92122
 8 Tel.: 858-453-6122
 9 Email: msousa@msousalaw.com
10 Attorneys for Plaintiffs
11                    UNITED STATES DISTRICT COURT
12               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

13                                          Case No. 3:20-cv-02190-DMS-DEB
     LANA RAE RENNA, an individual;
14   DANIELLE JAYMES, an individual;        NOTICE OF APPEARANCE OF
15   HANNAH SPOUSTA, an individual;         MICHAEL P. SOUSA OF THE LAW
     LAURA SCHWARTZ, an individual;         OFFICES OF MICHAL P. SOUSA,
16                                          APC AS COUNSEL FOR
     MICHAEL SCHWARTZ, an individual;       PLAINTIFFS
17   RICHARD BAILEY, an individual;
     JOHN KLIER, an individual; JUSTIN      Judge: Hon. Dana M. Sabraw
18   SMITH, an individual; JOHN             Magistrate Judge: Hon. Daniel E.
19   PHILLIPS, an individual; PWGG, L.P.,   Butcher
     a California Limited Partnership;      Complaint Filed: November 11, 2020
20   CHERYL PRINCE, an individual;
21   DARIN PRINCE, an individual;
     NORTH COUNTY SHOOTING
22   CENTER, INC., a California
23   Corporation; RYAN PETERSON, an
     individual; GUNFIGHTER TACTICAL,
24   LLC, a California Limited Liability
25   Company; FIREARMS POLICY
     COALITION, INC.; SAN DIEGO
26   COUNTY GUN OWNERS PAC;
27   CITIZENS COMMITTEE FOR THE
     RIGHT TO KEEP AND BEAR ARMS;
28
     Case 3:20-cv-02190-DMS-DEB Document 6 Filed 12/04/20 PageID.69 Page 2 of 3




      and SECOND AMENDMENT
 1
      FOUNDATION,
 2
 3                   Plaintiffs,

 4           v.
 5
      XAVIER BECERRA, in his official
 6    capacity as Attorney General of
 7    California; and LUIS LOPEZ, in his
      official capacity as Director of the
 8    Department of Justice Bureau of
 9    Firearms,
                   Defendant.
10
11
12
13
14          TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
15          PLEASE TAKE NOTICE that Michael P. Sousa of the Law Offices of
16 Michael P. Sousa, APC hereby states his appearance as counsel for all Plaintiffs in
17 this above captioned matter. Mr. Sousa is admitted or otherwise authorized to
18 practice in this court and is also a registered user of the Court’s CM/ECF system. Mr.
19 Sousa, whose contact information follows, should be served with all documents in
20 this matter:
21       THE LAW OFFICES OF MICHAL P. SOUSA, APC
22          MICHAEL P. SOUSA, SBN 229416
23          3232 Governor Drive, Suite A
            San Diego, CA 92122
24          Telephone: (858) 453-6122 ext. 15
25          Fax: (858) 453-2155
26          E-mail: msousa@msousalaw.com

27
            Please call our office if you have any questions about this notice.
28
                                                        2
     Notice of Appearance. Case No. 3:20-cv-02190-DMS-DEB
30
     Case 3:20-cv-02190-DMS-DEB Document 6 Filed 12/04/20 PageID.70 Page 3 of 3




 1
 2   DATED: December 4, 2020                                Respectfully submitted,

 3                                                          THE LAW OFFICES OF
 4                                                          MICHAEL P. SOUSA, APC

 5
 6                                                          s/Michael P. Sousa
                                                            MICHAEL P. SOUSA
 7                                                          Attorney for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        3
     Notice of Appearance. Case No. 3:20-cv-02190-DMS-DEB
30
